Loring, J.
This case comes to us on an exception to a finding made by a judge who tried the case without a jury. The exception is "upon the ground that as a matter of law the evidence in the case is not sufficient to support the finding that the plaintiff received no substantial injury, and the finding in favor of the defendant.” This exception was taken after the finding was made and no rulings were asked for by the plaintiff at the trial.
The plaintiff, a passenger on one of the defendant’s trains, was in the act of stepping from the platform to the top step to alight at her destination, when through the defendant’s negligence the train started prematurely. Her evidence tended to show that she was thrown on to the edge of the platform, first back against the •car and then forward against the railing, and was injured in her abdomen and spine. The evidence introduced by the defendant was to the effect that “she did not fall” at all and received no injuries at the time. In the conflict of evidence it was for the judge to decide which of the two was the true version of the accident. We have no jurisdiction to review findings of fact. As matter of law the evidence authorized the finding which was made in the case at bar.
In his finding the judge dealt with the case in detail. His finding ends with these words: “Neither from her account of what occurred at the train nor from her subsequent experience am I able to say she has satisfied me that she received any substantial injury.” The plaintiff’s principal argument is based upon the theory that the judge believed the plaintiff, and believing the plaintiff was wrong as matter of law in this finding. But that is not the true construction of his finding. Earlier in his finding the judge says: “I am satisfied that she did not fall at all,” while the plaintiff testified that she did. Manifestly what the judge meant *326was that the plaintiff’s "account of what occurred at the train” and her account of “her subsequent experience” taken in connection with the other evidence in the case had not satisfied him that she received any substantial injury. Under these circumstances it is not necessary to consider whether this argument is open to the plaintiff under the exception which was taken by her.

Exceptions overruled.